 Case 3:15-cv-01106-PDB Document 98 Filed 09/03/20 Page 1 of 2 PageID 2268




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

RANDOLPH & TABETHA SELLERS,
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,


             Plaintiffs,

V.                                                           NO. 3:15-CV-1106-J-PDB

RUSHMORE LOAN MANAGEMENT
SERVICES, LLC,

             Defendant.


                                        Order

      Nearly five years ago, Randolph and Tabetha Sellers brought this unfair debt-
collection action as a proposed class action. After much litigation, including a
successful appeal, a failed mediation, and a settlement conference before the
undersigned, the Sellers and Rushmore reached a settlement agreement on an
individual basis. No class was ever certified.

      The parties stated the material terms of the settlement agreement on the
record at the conclusion of the settlement conference. Doc. 96. Considering the totality
of the circumstances, including issues on standing and whether a class ultimately
could be certified, the settlement is a fair and reasonable compromise of genuinely
disputed issues and not the product of collusion. There is no apparent prejudice to
those who may have been included in a class had one been certified.

      Pursuant to the terms of the settlement agreement, this action dismissed
with prejudice, subject to the right of any party to move the Court within 60 days
for the purpose of entering a stipulated form of final order or judgment, or, on good
     Case 3:15-cv-01106-PDB Document 98 Filed 09/03/20 Page 2 of 2 PageID 2269




cause shown, to reopen the case for further proceedings. * The Court directs the clerk
to terminate the pending motion, Doc. 79, and close the case.

         Ordered in Jacksonville, Florida, on September 3, 2020.




c:       Counsel of record




         *The
           “with prejudice” dismissal affects only the Sellers individually, not any putative
class member.
                                             2
